                   3:20-cr-30066-RM-TSH # 1   Page 1 of 15
                                                                                    E-FILED
                                                    Thursday, 08 October, 2020 03:33:06 PM
                                                               Clerk, U.S. District Court, ILCD


                                                       OCT - 7 2020
            IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS C! EFH< t:A- THE COUR T
                                                  us C'ST.:-: cr C·'l ""T     1

                    SPRINGFIELD DIVISION      CENT~,,~ oiJi\L:r c'i'- ,:l:Nots

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        ) Case No. 20·000~~
     V.                                 )
                                        ) Violations: Title 18, United
TARNAVIS LEE and                        ) States Code, Sections 1341,
DEMETRA JACKSON,                        ) 1343, 1956(a)(l)(A)(i), and
                                        ) 2
     Defendants.                        )

                             INDICTMENT

THE GRAND JURY CHARGES:

                            COUNTS 1 · 17
                         (Mail and Wire Fraud)

At times material to this indictment:

              The Illinois Department of Human Services

     1.    The Illinois Department of Human Services (DHS) was an

agency of the State of Illinois charged with, among other things,

providing Illinois residents transitioning from educational programs or

welfare to work and economic independence with a variety of

community-based services, including affordable child care.
                   3:20-cr-30066-RM-TSH # 1   Page 2 of 15




     2.    The Child Care Assistance Program (CCAP) was a DHS

program designed to provide low-income families with affordable child

care. The CCAP required eligible families to pay a portion of the cost of

child care on a sliding scale according to family size, income, and the

number of children in care. Through CCAP, the State of Illinois paid the

remaining cost of child care services.

     3.    The funding for the CCAP was comprised mostly of a

mixture of General Revenue Funds from the State of Illinois and from

the Temporary Assistance for Needy Families (TANF) and the Child

Care Development Fund block grants from the United States

Department of Health and Human Services. For the fiscal years 2010

(July 1, 2009 through June 30, 2010) through 2019 (July 1, 2018

through June 30, 2019), the CCAP was funded with a combination of

funds from the State of Illinois of approximately 51 % and funds from

the United States Department of Health and Human Services of

approximately 49%.

      4.   Illinois Action for Children (IAC), formerly known as the

Day Care Action Council of Illinois, was a child care resource and




                                     2
                   3:20-cr-30066-RM-TSH # 1   Page 3 of 15




referral agency, located in Cook County, Illinois, that was contracted by

DHS to oversee and administer the CCAP for residents of Cook County.

     5.    Pursuant to CCAP guidelines, eligibility for assistance for

child care services was determined based on certain factors, including

family size, income of applicants, and number of children in the family.

Each applicant residing in Cook County and requesting child care

subsidy payments on behalf of his or her child(ren) was required to

submit a DHS Child Care Application to IAC. The application required

an applicant to provide information, including the applicant's work

information, (i.e. his or her employer, hourly or yearly wage, work

schedule) or information about the educational program, (i.e. the name

of his or her school, description of purpose of program, class schedule),

income information, the name of each child for whom the applicant was

seeking child care payments, whether the need for child care was full·

time or part·time, and family size. An applicant who was unemployed or

not enrolled in a DHS approved educational program was not typically

eligible to receive child care assistance.

      6.   The initial DHS application and the Request for

Redetermination form for continuing eligibility also required the


                                      3
                   3:20-cr-30066-RM-TSH # 1   Page 4 of 15




potential child care provider to submit "provider information," including

the location where care would be provided, the date care did or would

commence, and licensing information.

     7.    Once IAC determined that the applicant was eligible for

child care assistance, the applicant was entitled to receive CCAP

subsidy payments as an approved client.

     8.    Each client eligible for CCAP subsidy payments was

typically required to make a co·payment for child care services directly

to the child care provider. The child care provider, in turn, submitted a

"Child Care Certificate" (CCC) to IAC seeking payment for the

remaining value of the child care services provided to the client.

     9.    Upon receipt of the CCC from the provider, IAC processed

the form by entering data from the CCC into the Human Services Child

Care Management System (HSCCMS) computer system maintained by

DHS, and, if approved, caused a warrant (check) or Automated Clearing

House (ACH), also known as direct deposit, payment to be issued from

the Illinois State Comptroller to the provider for the payment of child

care services.




                                    4
                    3:20-cr-30066-RM-TSH # 1   Page 5 of 15




      10.   Child care providers could also submit claims for the

remaining value of the child care services by calling the DHS Integrated

Voice Response (IVR) system and using their telephone to enter claim

information into the HSCCMS maintained by DHS. Payments to the

child care providers for approved child care claims were then made by

the Illinois State Comptroller through the issuance of a warrant (check)

or a direct deposit to a bank account of the child care provider.

                      The Illinois State Comptroller

      11.   The Illinois State Comptroller maintained a bank account

through JPMorgan Chase, NA for, among other things, making

payments to child care providers under the CCAP program.

      12.   The Illinois State Comptroller computers that created the

computer file that initiated the ACH (direct deposit) process were

located in Springfield, Illinois.

      13.   The computers used by JPMorgan Chase, NA that processed

the computer file created by the Illinois State Comptroller were at times

located outside Illinois.




                                     5
                  3:20-cr-30066-RM-TSH # 1    Page 6 of 15




                            The Defendants

     14.   Defendant TARNAVIS LEE resided in Chicago and

Burbank, Illinois and, with her spouse, owned and operated Hills

Transportation, Hill's Transportation, Hills Transportation Service, and

Hill's Transportation Service (collectively HT). Defendant LEE also

owned Lee's Toddler Town Inc., a licensed child care business located in

Chicago, which provided full-time and part-time child care services.

     15.   Defendant LEE, individually and as the sole owner and

officer of Lee's Toddler Town, participated in the CCAP as a licensed

child care provider and submitted claims, and caused claims to be

submitted, for child care services to IAC and DHS.

     16.   Defendant DEMETRA JACKSON resided in Chicago and

was the owner and operator of Jitter Bugs, Inc., a licensed child care

provider located in Chicago. Jitter Bugs also purported to provide full-

time and part-time child care services. Defendant JACKSON,

individually and as the sole owner of Jitter Bugs, participated in the

CCAP as a licensed child care provider and submitted claims, or caused

claims to be submitted, for child care services to IAC and DHS.




                                    6
                   3:20-cr-30066-RM-TSH # 1   Page 7 of 15




      The Scheme to Defraud and to Obtain Money and Property

     17.   Beginning in approximately March 2016 and continuing to

approximately April 2019, the defendants,

             TARNAVIS LEE and DEMETRA JACKSON,

knowingly devised and participated in a scheme to defraud the State of

Illinois, the United States, and others and to obtain their money and

property by means of false and fraudulent pretenses, representations,

promises, and material omissions.

     18.   As part of the scheme, Defendants LEE and JACKSON

fraudulently obtained CCAP subsidy payments from the State of Illinois

by, among other things, submitting and causing the submission of false

and fraudulent records and information to IAC and DHS containing

materially false and fictitious information regarding: (a) CCAP

applicants' eligibility to receive CCAP subsidy payments; and (b) the

type of child care and the child care services actually provided by

Defendant JACKSON and Jitter Bugs.

     19.   As part of the scheme, Defendant LEE provided the DHS

Child Care Application and Request for Redetermination forms to

existing and potential child care clients so that the clients could apply


                                     7
                  3:20-cr-30066-RM-TSH # 1   Page 8 of 15




for and be determined eligible to receive the CCAP subsidy payments

and to maintain their continuing eligibility for such payments.

Defendant LEE also completed or assisted parents in completing the

application and redetermination forms.

     20.   As part of the scheme, Defendant LEE prepared and

submitted to IAC and DHS materially false and fraudulent applications

and redetermination forms on behalf of parents seeking approval for the

parents as an eligible client. Both Defendants LEE and JACKSON

knew that many of the applications and redetermination forms

contained false information regarding a client's employment and

income, the period of time a child would spend at Jitter Bugs, the

number and names of children receiving child care services, and the

actual location where child care services were to be provided.

     21.   As part of the scheme, Defendant LEE, with Defendant

JACKSON's knowledge, knowingly submitted, and caused to be

submitted, on behalf of Jitter Bugs, fraudulent CCC Reports to IAC and

DHS, either in document form to IAC or in electronic form through the

IVR directly to DHS, that falsely represented the na1nes of children

receiving child care services, the number of days attended, and whether


                                    8
                  3:20-cr-30066-RM-TSH # 1   Page 9 of 15




the children attended full or part-time, in order to receive CCAP

payments to which Defendants LEE and JACKSON were not entitled.

Defendant LEE also falsely certified, and caused others to falsely

certify, that the information contained in the CCC Reports was

complete and accurate.

     22.   As part of the scheme, Defendants LEE and JACKSON

caused the State of Illinois to issue CCAP subsidy payments to Jitter

Bugs, either in the form of a mailed state warrant or check or

electronically through direct deposit into a bank account over which

Defendants LEE and JACKSON exercised control. Following receipt of

the subsidy payments issued to Defendant JACKSON and Jitter Bugs,

Defendants LEE and JACKSON caused more than one-half of the funds

electronically deposited to be transferred to accounts over which only

Defendant LEE exercised control.

     23.   As part of the scheme, Defendant LEE repeatedly made

kickback payments to parents that were purported clients of Jitter Bugs

with funds from false claims for subsidy payments that were submitted

to IAC and DHS . Between March 2016 and April 2019, Defendant LEE




                                    9
                   3:20-cr-30066-RM-TSH # 1   Page 10 of 15




made approximately 49 payments totaling approximately $35,000 to at

least 1 parent.

      24.   As part of the scheme, Defendants LEE and JACKSON

continued to submit, and caused to be submitted, claims for child care

services purportedly provided by Defendant JACKSON and Jitter Bugs

even after Defendant JACKSON moved away from her residence and

the licensed address of Jitter Bugs where the child care services were

purportedly provided.

     25.    As a result of their scheme, Defendants LEE and JACKSON

caused a total of approximately $312,000 in claims to be submitted to

IAC and DHS for purported child care services and a loss to the State of

Illinois and the United States of approximately more than $140,000.

                  Executions of the Scheme: Mail Fraud
                             COUNTS 1-2

     26.    On or about the below· listed dates, and for each count, the

defendants,

              TARNAVIS LEE and DEMETRA JACKSON,

for the purpose of executing, and attempting to execute the scheme to

defraud and to obtain money by means of materially false and

fraudulent pretenses, representations, and promises, caused to be

                                    10
                    3:20-cr-30066-RM-TSH # 1   Page 11 of 15




delivered by the United States Postal Service, according to the

directions thereon, mail matter consisting of a warrant or check

representing the below-identified payments to Jitter Bugs for child care

services not rendered, or not rendered to the extent claimed, as

indicated below:


  COUNT            DATE         WARRANT NUMBER             AMOUNT
  1                4/1/16          AB4889194               $3,034.65

  2                4/1/16          AB4889195               $2,890.00

  All in violation of Title 18, United States Code, Sections 1341 and 2.




                                    11
                   3:20-cr-30066-RM-TSH # 1    Page 12 of 15




                    Executions of the Scheme: Wire Fraud
                              COUNTS 3 · 17

      27.   On or about the below-listed dates, and for each count, the

defendants,

              TARNAVIS LEE and DEMETRA JACKSON,

for the purpose of executing and attempting to execute the scheme to

defraud and to obtain money by means of materially false and

fraudulent pretenses, representations, and promises, did transmit and

cause to be transmitted by means of wire communications in interstate

and foreign commerce, certain writings, signs, signals, sounds, and

images, in that they submitted, or caused to be submitted, the below-

identified payments to Defendant JACKSON and Jitter Bugs for child

care services not rendered, or not rendered to the extent claimed,

causing the Illinois State Comptroller, located in the Central District of

Illinois, to transmit information to JPMorgan Chase, NA, whose servers

were located outside the state of Illinois, the direct deposits listed

below:


     Count       Date              Amount            Parent
     3           3/13/17           $2,499.20         JH
     4           4/14/17           $2,874.38         JH

                                     12
                  3:20-cr-30066-RM-TSH # 1    Page 13 of 15




      5          5/12/17          $2,451.00         JH
      6          6/13/17          $2,696.30         JH
      7          7/17/17          $2,748.32         LC
      8          7/17/17          $2,696.30         JH
      9          4/10/18          $2,695.30         JH
      10         4/11/18          $1,998.08         LC
      11         5/10/18          $2,510.28         JH
      12         5/10/18          $1,902.94         LC
      13         6/12/18          $1,936.13         LC
      14         6/19/18          $2,629.96         JH
      15         7/10/18          $2,510.28         JH
      16         7/12/18          $2,480.65         LC
     17          8/20/18          $2,406.15         LC

All in violation of Title 18, United States Code, Sections 1343 and 2.




                                    13
                   3:20-cr-30066-RM-TSH # 1   Page 14 of 15




                              COUNTS 18 - 25
                             (Money Laundering)
      1.     Paragraphs 1 through 27 of Counts 1 through 1 7 are hereby

re-alleged and incorporated by reference.

      2.     On or about the dates listed below, for each count, the

defendant,

                              TARNAVIS LEE,

did knowingly conduct financial transactions affecting interstate and

foreign commerce, which involved the proceeds of a specified unlawful

activity, namely, mail and wire fraud, as charged in Counts 1 through

1 7 of this Indictment, with the intent to promote the carrying on of a

specified unlawful activity, namely, mail and wire fraud, as charged in

Counts 1 through 17 of this Indictment, and that while conducting such

financial transaction knew that the property involved in the financial

transaction represented the proceeds of some form of unlawful activity.

     Count        Date             Receiver   Amount

     18           1/19/17          JH         $1,211.00

     19           4/18/17          JH         1,434.00

     20           7/19/17          JH         1,345.00

     21           10/17/17         JH         $1 ,222.00

                                     14
                   3:20-cr-30066-RM-TSH # 1   Page 15 of 15




      22          11/16/17        JH          $1,344.00

     23           2/16/18         JH          $1,161.00

     24           5/4/18          JH          $1,155.00

     25           7/12/18         JH          $1 ,155.00

     All in violation of Title 18 United States Code, Sections

1956(a)(l)(A)(i) and 2.


                                        A TRUE BILL
                                                   s/ Foreperson
                                                                   -
                                        FOREP~S'ON


  s/ Gregory M. Gilmore

JOHN cf. MILHiSER
UNITED STATES ATTORNEY/TB




                                   15
